IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MICHAEL M. ALLAH,                           :   No. 337 MAL 2019
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
PENNSYLVANIA BOARD OF PROBATION             :
AND PAROLE,                                 :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of December, 2019, the Petition for Allowance of Appeal

is DENIED.